 

Exhibit 10.52

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

110 East Broward Boulevard, Suite 100

Fort Lauderdale, Florida 33301



  February 4, 2015

 

CORPORATE RESOURCE DEVELOPMENT INC.

DIAMOND STAFFING SERVICES, INC.

INSURANCE OVERLOAD SERVICES, INC.

TS STAFFING SERVICES, INC.

ACCOUNTABILITIES, INC.

INTEGRATED CONSULTING GROUP, INC.

295 Madison Avenue

New York, New York 10038

 

RE: CORPORATE RESOURCE SERVICES, INC. ET AL.

 

Ladies and Gentlemen:

 

Reference is made to that certain (i) Account Purchase Agreement, dated November
2, 2010 (“CRD APA”), by and between Corporate Resource Development Inc. (“CRD”)
and Wells Fargo Bank, National Association (“WFB”), (ii) Account Purchase
Agreement, dated August 27, 2010 (“Insurance APA”), by and between Insurance
Overload Services, Inc. (“Insurance”) and WFB, (iii) Amended and Restated
Account Purchase Agreement, dated November 21, 2011 (“TS APA”), by and between
TS Staffing Services, Inc. (“TS”) and WFB, (iv) Account Purchase Agreement,
dated January 31, 2011 (“Diamond APA”), by and between Diamond Staffing
Services, Inc. (“Diamond”) and WFB, (v) Account Purchase Agreement, dated June
13, 2013 (“Accountabilities APA”), by and between Accountabilities, Inc.
(“Accountabilities”) and WFB, and (vi) Account Purchase Agreement, dated
November 1, 2013 (“Integrated APA”, together with the CRD APA, Insurance APA, TS
APA, Diamond APA and Accountabilities APA, each individually, an “Account
Purchase Agreement” and collectively, the “Account Purchase Agreements”), by and
between Integrated Consulting Group, Inc. (“Integrated”, together with CRD,
Insurance, TS, Diamond and Accountabilities, each individually, a “Customer” and
collectively, the “Customers”) and WFB. Capitalized terms used and not otherwise
defined herein shall have the meanings given to them in the Account Purchase
Agreements.

 

Events of Termination have occurred and are continuing under the Account
Purchase Agreements including as a result of the failure of Customers to repay
in full, on or before January 31, 2015, all indebtedness, liabilities and
obligations (including the Repurchase Price for all Accounts) of Customers to
WFB as required by Section 6.34(c) of each Account Purchase Agreement
(collectively, the “Specified Default”).

 

In consideration of the foregoing, and for other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, it is
agreed as follows:

 

1.         Acknowledgments.

 

(a)          Customer acknowledges confirms and agrees that (i) the Specified
Default has occurred and is continuing, (ii) the Specified Default constitutes
an Event of Termination

 

 

 

 

under the Account Purchase Agreements, and (iii) WFB has no obligation to make
advances, or to purchase Accounts, under the Account Purchase Agreements except
in the sole and absolute discretion of WFB, (iv) in the event WFB elects, in its
sole discretion, to make advances, or to purchase Accounts, under the Account
Purchase Agreements, WFB may thereafter cease doing so at any time and for any
reason without notice to Customers and (v) WFB has the right to demand immediate
repayment of all indebtedness and obligations of the Customer to WFB under the
Account Purchase Agreement.

 

(b)          The specific identification of the Specified Default should not be
deemed to constitute a waiver of such Specified Default or of any other Event of
Termination which may now or hereafter exist under the Account Purchase
Agreement. An Event of Termination may only be waived in a writing duly executed
by an authorized representative of WFB. Any delay by WFB in pursuing any of its
rights or remedies as a result of an Event of Termination should not be deemed a
waiver of such Event of Termination or of any of such rights or remedies, all of
which shall remain in full force and effect and shall not be deemed to be
waived, impaired, estopped, diminished or prejudiced in any manner.

 

2.          Additional Covenants and Agreements.

 

(a)          Chief Restructuring Officer. Customers shall retain and appoint,
and shall cause each corporate Guarantor to retain and appoint, in each case
effective not later than the date hereof, Robert Riiska of Focus Management as
the Chief Restructuring Officer of each Customer and such corporate Guarantor
(the “CRO”). The CRO shall be appointed as an officer of each such Customer and
Guarantor by the Board of Directors (or comparable corporate authority) and
shall be vested with all such power, authority and responsibility as set forth
in the retention agreement annexed hereto as Exhibit A. Without limiting the
foregoing, no payments or transfers of any of funds received or controlled by
any Customer shall be made without the prior approval of the CRO, and the CRO
shall supervise and oversee the sale, liquidation and/or transition of the
assets and customer contracts of each Customer.

 

(b)          Budget. No later than February 6, 2015 (or at such later date as
WFB may agree in its sole discretion), Customers shall deliver to WFB a forecast
of daily cash receipts, cash disbursements and loan balance, in form and
substance satisfactory to WFB, covering the period through and including
February 28, 2015 (the “Budget”).

 

(c)          Billings. No later than February 5, 2015 (or at such later date as
WFB may agree in its sole discretion), Customers shall deliver to WFB evidence,
satisfactory to WFB, that Customers have issued an invoice for all Accounts
that, pursuant to the terms thereof, are eligible to be invoiced as of such
date. In addition, for each Account of Customer, Customers shall issue an
invoice for such Account no later than the date such Account is first eligible
to be invoiced in accordance with the terms thereof.

 

(d)          Customers shall (a) deliver to WFB such information as WFB may
request concerning Customers, the Accounts or the business or financial
operations of Customers and (b) provide WFB with access to and cooperation of
the management of Customers and corporate Guarantor.

 

 

 

 

(e)          Customers have no objection and hereby consent to WFB independently
conferring with the CRO and/or the CRO of TS Employment Inc. concerning any and
all aspects of the operations and management of any of the Customers and/or TS
Employment Inc.

 

(f)          Tax Guard. Each Customer shall deliver to WFB, and shall cause each
corporate Guarantor to deliver to WFB, from time to time at the request of WFB,
an Internal Revenue Service form 8821 from and executed by such Person with
respect to all payroll taxes of such Person and/or in respect of payroll or
wages related to the staffing services provided by such Person or any Customer.

 

(g)          Additional Event of Termination. Any failure of Customer to comply
with the terms and conditions of this agreement, including Sections 2(a)-(f)
above shall constitute an additional Termination Event under each Account
Purchase Agreement.

 

3.         Amendment to Account Purchase Agreements. Each Account Purchase
Agreements is hereby amended by (a) increasing the rate used under the Account
Purchase Agreements to calculate the WFBC Discount, prior to the occurrence of
an Event of Termination, by two (2) percentage points in excess of the highest
rate otherwise used under the Account Purchase Agreements to calculate the WFBC
Discount prior to the occurrence of an Event of Termination; and (b) increasing
the rate used under the Account Purchase Agreements to calculate the WFBC
Discount, on and after the occurrence of an Event of Termination (excluding for
this purpose the Specified Default), by two (2) percentage points in excess of
the highest rate otherwise used under the Account Purchase Agreements to
calculate the WFBC Discount on and after the occurrence of an Event of
Termination (excluding for this purpose the Specified Default).

 

4.         Amendment Fee. In addition to all other fees, charges, interest and
expenses payable by Customers to WFB under the Account Purchase Agreements,
Customers shall pay to WFB an amendment fee of $500,000, which amount is fully
earned and payable on the date hereof and may be charged directly to any
account(s) of Customers maintained by WFB.

 

5.         Conditions Precedent. The effectiveness of this letter agreement
shall be conditioned upon, and this letter agreement shall not be effective
until, the receipt by WFB of (a) an original (or electronic copy) of this letter
agreement executed by each Customer and acknowledged and agreed to by each
Guarantor (b) evidence, satisfactory to WFB, of the retention and appointment of
the CRO by each Customer and corporate Guarantor.

 

6.         Effect of this Agreement. Except as modified pursuant hereto, no
other changes or modifications to the Account Purchase Agreements or any Related
Documents are intended or implied, and in all other respects the Account
Purchase Agreements and Related Documents are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent of conflict between the terms of this letter agreement, on the one hand,
and any of the Account Purchase Agreements, on the other hand, the terms of this
letter agreement shall control.

 

7.         Release. Each Customer and each Guarantor hereby absolutely and
unconditionally releases and forever discharges WFB, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, attorneys, agents and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in

 

 

 

 

law or equity or upon contract or tort or under any state or federal law or
otherwise, which such Customer or such Guarantor has had, now has or has made
claim to have against any such Person for or by reason of any act, omission,
matter, cause or thing whatsoever arising from the beginning of time to and
including the date of this letter agreement, whether such claims, demands and
causes of action are matured or unmatured or known or unknown.

 

8.         Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of Colorado (without giving effect to
principles of conflicts of laws or other rules of law that would result in the
application of the law of any jurisdiction other than the State of Colorado).

 

[SIGNATURE PAGES FOLLOW]

 

 

 

 

9.         Counterparts. This letter agreement may be executed in any number of
counterparts, each of which shall be an original with the same force and effect
as if the signatures thereto and hereto were upon the same instrument. Delivery
of an executed counterpart of this letter agreement by telefacsimile shall have
the same force and effect as delivery of an original executed counterpart of
this letter agreement.

 

  Very truly yours,       WELLS FARGO BANK, NATIONAL ASSOCIATION       By: /s/
Alexander J. Chobot



  Name: Alexander J. Chobot



  Title: Senior Vice President

 

AGREED AND ACKNOWLEDGED:

Each of the parties signing below are agreeing to this agreement in its capacity
as a Customer under its Account Purchase Agreement with WFB and are
acknowledging and agreeing to this agreement as a Guarantor to each other
Customer’s respective Account Purchase Agreement with WFB:

 



CORPORATE RESOURCE DEVELOPMENT INC.   DIAMOND STAFFING SERVICES, INC.       By:
/s/ John P. Messina, Sr.   By: /s/ John P. Messina, Sr. Name: John P. Messina,
Sr.   Name: John P. Messina, Sr. Title: CEO   Title: CEO       INSURANCE
OVERLOAD SERVICES, INC.   TS STAFFING SERVICES, INC.       By: /s/ John P.
Messina, Sr.   By: /s/ John P. Messina, Sr. Name: John P. Messina, Sr.   Name:
John P. Messina, Sr. Title: CEO   Title: CEO       ACCOUNTABILITIES, INC.  
INTEGRATED CONSULTING GROUP, INC.       By: /s/ John P. Messina, Sr.   By: /s/
John P. Messina, Sr. Name: John P. Messina, Sr.   Name: John P. Messina, Sr.
Title: CEO   Title: CEO

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

/s/ ROBERT CASSERA   ROBERT CASSERA, as a Guarantor to each Customer’s Account
Purchase Agreement with WFB     CORPORATE RESOURCE SERVICES, INC., as a
Guarantor to each Customer’s Account Purchase Agreement with WFB     By: /s/
John P. Messina, Sr.  



Name: John P. Messina, Sr.  



Title: CEO  

 

 

 

 

FOCUS MANAGEMENT GROUP USA, INC.

 

Agreement for Consulting Services

General Terms and Conditions

 

This Agreement (the “Agreement”) is made this 4th day of February, 2015 by and
between Focus Management Group USA, Inc. (“Consultant”) and Corporate Resource
Services, Inc. (CRS), Corporate Resource Development, Inc. (“CRDI”), Diamond
Staffing Services, Inc. (“DSSI”), Insurance Overload Services, Inc. (“IOSI”), TS
Staffing Services, Inc. (“TSSI”), Accountabilities, Inc. (“AI”) and Integrated
Consulting Group, Inc. (“ICGI” and together with CRDI, DSSI, IOSI, TSSI and AI,
individually and collectively, the “Client). . In consideration of the mutual
covenants contained herein, the parties agree as follows:

 

1.           Scope of Work.  From time to time, Consultant shall perform
services for or on behalf of Client as requested by one or more
“Authorizations.” Each Authorization shall specify the terms and conditions and
deliverables of the services to be performed by Consultant, and shall become
effective only upon execution by Client and Consultant. In the event certain
provisions of an Authorization conflict with the provisions of this Agreement,
the parties hereto agree that the provisions of this Agreement shall be
controlling.

 

2.           Compensation – Payment of Fees and Expenses.  Client shall pay
Consultant fees for services as set forth in each Authorization. The fees for
services performed during a given week will be invoiced and shall be paid when
presented on the Monday (or next succeeding business day if such Monday is a
non-business day) of the following week. Late payments by Client shall be
subject to late penalty fees of 1.5% per month from the due date until the
amount is paid. Time traveling will not be charged. Client shall also pay
Consultant for all costs and expenses incurred in connection with the services
provided pursuant to this Agreement.

 

3.           Retainer.  In respect of each Authorization, Client shall pay
Consultant a retainer (as described in the applicable Authorization) to cover
fees and out of pocket expenses of Consultant. The retainer is not a substitute
for Client’s timely weekly payment of fees and out of pocket expenses, as
defined in Section 2. The retainer shall be paid to Consultant before Consultant
is obligated to perform any work in respect of the applicable Authorization. At
the completion or earlier termination of the work in respect of the applicable
Authorization, without further authorization from Client, Consultant may apply
the retainer to any unpaid fees, out of pocket expenses and other charges due
Consultant, and any amount of the retainer that is not required to pay
Consultant’s fees, out of pocket expenses or other charges will be refunded to
Client at such time. Client acknowledges that (i) the retainer will be deposited
into Consultant’s Client Account and (ii) Client is not entitled to any interest
on the retainer.

 

4.           Support Services.  Client shall provide Consultant with
duplicating, secretarial and other support services at the location of the work,
provided these services are necessary to complete the work. If such services are
unavailable at the locations of the work, Consultant may provide such services,
and shall be entitled to reimbursement from Client for these services charged at
the customary published hourly rates for Consultant’s administrative personnel
as may be established by Consultant from time to time.

 

5.           Rights to Work Product.   Client shall retain exclusive rights to
ownership of all work product hereunder. Work product shall include reports
issued pursuant to any Authorization, but shall exclude, among other things, all
working papers by Consultant, memoranda, correspondence, notes, and calculations
that Consultant may have prepared or used in the development of reports.
Consultant shall have the right to retain copies of reports issued to Client for
Consultant’s records. Consultant shall have the right to designate in writing
certain work product as belonging to Consultant prior to the creation of such
work product, and such designated work product shall be the exclusive property
of Consultant if Client permits such work product created by Consultant

 

 

 

 

6.           Access.  Client shall provide Consultant and its Personnel (as
defined below) with access to all of Client’s information, Personnel, books,
records, and facilities deemed necessary by Consultant to complete the work
under each Authorization. It may be necessary for Consultant to arrange for
prospective investors/lenders to visit one or more of the facilities and meet
with certain members of Client. It may also be necessary for Client to make
certain of its Personnel available for conference calls to answer questions of
prospective investors/lenders. Client will accommodate such requests for access,
provided they are made during normal business hours. Consultant will use its
best efforts to (i) accommodate Client’s working schedule so as not to cause
undue disruption of Client’s business, and (ii) attend any visits made by
prospective investors/lenders.

 

7.           Personnel.  Each party agrees that neither it nor its affiliates
will at any time during the period commencing on the date hereof and continuing
until the first anniversary of the date that (i) all work provided under all
Authorizations has been completed or (ii) this Agreement is otherwise
terminated, whichever occurs last, directly or indirectly, solicit for
employment any current or former director, officer, employee or representative
of the other party (“Personnel”) without the prior written consent of the other
party.

 

8.           Independent Contractor.  Consultant is an independent contractor.
Unless otherwise specifically set forth in an Authorization, neither Consultant
nor any of its Personnel shall be deemed to be an employee, officer or director
of Client.

 

9.           No Assumption of Liabilities.  Notwithstanding any provision herein
to the contrary, Consultant does not assume, and shall not be deemed to have
assumed, any liabilities, debts or obligations of Client of any kind or
description.

 

10.          Limitation of Liability; Indemnification.

 

(a)          Neither Consultant nor any of its Personnel shall have any
liability to Client for any action taken or for refraining from the taking of
any action, or for errors in judgment, except for any such claims, damages,
liabilities and expenses that are found in a final judgment by a court of
competent jurisdiction to have resulted primarily and directly from such
person’s willful misconduct or gross negligence of any sort.

 

(b)          In no event will either party be liable to the other party for any
loss of profit, business or goodwill or any indirect, special, consequential,
incidental, exemplary, or punitive damages, howsoever arising under or in
connection with this Agreement, regardless of the basis of the claim or form of
any action, even if a party has been advised of the possibility of such damages.

 

(c)          Client hereby agrees to defend, protect, indemnify and hold
harmless Consultant and its Personnel (each of the foregoing being an
“Indemnitee” and all of the foregoing being collectively the “Indemnitees”) from
and against any and all claims, actions, damages, liabilities, judgments, costs
and expenses (including all fees and disbursements of counsel, legal assistants
and paralegals which may be incurred in the investigation or defense of any
matter and, in the event of litigation, at all trial and appellate levels)
imposed upon, incurred by or asserted against any Indemnitee, whether direct,
indirect or consequential and whether based on any federal, state, local or
foreign laws or regulations, under common law on an equitable cause, or on
contract or otherwise by reasons of an Indemnitee’s services to Client
(irrespective of whether an Indemnitee’s services have been rendered in
connection with this engagement or otherwise), except to the extent that any
such claims, damages, liabilities and expenses that are found in a final
judgment by a court of competent jurisdiction to have resulted primarily and
directly from such Indemnitee’s willful misconduct or gross negligence of any
sort. In the event this indemnity is unenforceable as a matter of law as to a
particular matter or consequence referred to herein, it shall be enforceable to
the full extent permitted by law.

 

(d)          This indemnification applies, without limitation, to any act,
omission, event or circumstance existing or occurring on or prior to the
termination of the relationship between Consultant

 

2

 

 

and Client. The indemnification provisions set forth above shall be in addition
to any liability Client may otherwise have to Consultant. Without prejudice to
the survival of any other obligation of Client or Consultant, the indemnities
and obligations of the parties contained herein shall survive the termination of
the relationship between the parties.

 

11.        Confidentiality.   Consultant shall maintain in strict confidence any
information of a non-public nature relating to Client or its business that
Consultant may gain or develop in the course of its engagement by Client, and
shall not disclose any such information to any person during or after its
engagement by Client except (i) information that is legally in Consultant’s
possession prior to the disclosure of such information hereunder; (ii)
information that, subsequent to its disclosure hereunder, becomes publicly
available; (iii) information that becomes legally available to Consultant on a
non-confidential basis from any third party; (iv) information that Consultant
discloses as permitted or required by law or order of court; or (v) information
that is disclosed with the consent of Client. Notwithstanding the above,
Consultant shall be permitted to disclose any information regarding Client to
(x) Consultant’s Personnel who need to know such information to perform the
services described in the Authorization, (y) any of Client’s current creditors
including Clients’s secured lenders(s) and (z) any shareholder, partner, member,
or other equity holder of Client. Upon termination of this Agreement, Consultant
shall return to Client all materials of a non-public nature from Client in the
course of the engagement (other than Consultant’s work product), and shall
either deliver to Client or destroy any copies thereof that it may have made or
received.

 

12.        Termination.   This Agreement may be terminated immediately by either
the Board of Directors of the Client or by Focus, in its sole discretion, for
any reason whatsoever, with or without cause, by giving written notice of
termination to the other party. Upon termination of this Agreement, Consultant
shall be entitled to all unpaid expenses incurred pursuant to this Agreement and
the remaining unpaid balance of any fee which is due and payable pursuant
hereto. For the purposes of this Section 12, “Agreement” shall include any
Authorization issued pursuant to this Agreement. Termination of this Agreement
at any time shall not affect any rights, obligations or interests of either
party arising prior to the effective date of termination and which, to give
effect to their meaning, must continue in accordance with their terms. Without
limiting the foregoing, Sections 9, 10, 13 and 14 expressly survive the
termination of this Agreement.

 

13.        Governing Law and Venue.   This Agreement shall be interpreted,
construed and enforced under the laws of the State of Florida, without regard to
conflicts of laws, regardless of the location of the performance of services
hereunder. Any claim, action or proceeding involving the parties hereto shall be
brought (and to the extent that the claim, action or proceeding is brought in
any other court, the parties consent to the removal of such matter to) (i) to
the extent that a federal court could have jurisdiction (whether diversity or
subject matter based) over the matter at hand, exclusively in the federal courts
sitting in Florida, located in Hillsborough County, Florida, and (ii) in any
other matter, exclusively in the courts of the State of Florida, located in
Hillsborough County, Florida. The parties hereby irrevocably consent to the
jurisdiction of these courts and the proper venue therein, each party hereby
waiving any claim that any such forum would be inconvenient.

 

14.        Joint and Several Obligation.   If Client consists of more than one
person or entity, each shall be jointly and severally liable to perform the
obligations of Client under this Agreement and any and all Authorizations. Any
one or more parties constituting Client may be released from an obligation
hereunder without affecting the liability of any party not so released.

 

15.        Miscellaneous.  This Agreement expresses the entire agreement of the
parties hereto and supersedes all prior promises, representations,
understandings, arrangements and agreements among the parties with respect to
the subject matter hereof. No change, alteration, or modification of this
Agreement shall be effective unless made in writing and signed by both parties
hereto. This Agreement shall inure to the benefit of, and shall be binding upon,
the successors and assigns of the parties hereto; provided, however, that Client
shall not assign any right herein or delegate any duties without the prior
written consent of Consultant. Failure of either party hereto to enforce any of
the provisions of this

 

3

 

 

Agreement or any rights with respect thereto shall in no way be considered to be
a waiver of such provisions or rights or in any way affect the validity of this
Agreement. In the event that any provision of this Agreement is held to be
invalid, void or illegal by any court of competent jurisdiction, then the court
making such determination may reduce the obligations so as to be enforceable
according to applicable law and enforce such obligations as reduced. The
remaining provisions of this Agreement shall be enforced according to their
terms

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

“Consultant”   “Client”       FOCUS MANAGEMENT GROUP USA, INC.   CORPORATE
RESOURCE SERVICES, INC.       By: /s/ Michael Doland   By: /s/ John P. Messina,
Sr.       Name: Michael Doland   Name: John P. Messina, Sr. Title: Chief
Operating Officer   Title: CEO

 

4

 

 

FOCUS MANAGEMENT GROUP USA, INC.

 

WORK/PROJECT AUTHORIZATION NO. 1

 

DATED: February 4, 2015

 

In accordance with that certain Agreement for Consulting Services dated February
4, 2015, by and between the undersigned Client and Focus Management Group USA,
Inc. (the “Agreement”), Client hereby authorizes Focus Management Group USA,
Inc., (“Consultant”) to perform the following services in accordance with the
terms, conditions and covenants set forth in the Agreement and in this
Authorization:

 

As per the Amendment of the Financing agreement with Wells Fargo and Client
dated February 4, 2015, and effective on execution of said agreement, Robert
Riiska of Focus is to assume the responsibilities of Chief Restructuring Officer
(“CRO”) of the Client, on a go forward basis, reporting to Client’s Board of
Directors,

 

1.Executive Management:

•Serve as the senior executive managing operations, finance, sales and
marketing, margin enhancement, and cost analysis and cost reduction;

•Prepare and implement a liquidation plan for Client assets for the best
realization of the Stakeholders. The liquidation may take the form of the sale
or transferring of the contracts/accounts to competitors, sale or merger of the
Client with another Company, and or refinance of the Client with another Lender.

•CRO will have total control over the employment of and termination of employees
as necessary.

•Review and approve all cash expenditures (i.e. payroll and related taxes,
operating cost etc.) requested by Client Management in junction with the dual
control requested and implemented by the Lender. The CRO is to be a signatory on
the account and will provide the Board of Director a complete list of daily
expenditures.

•The CRO will approve all draws of funds from the Lender to CRS or on CRS’s
behalf.

•No payments or transfers of any manner or description can be allowed to be sent
to TSE by CRS without a full reconciliation by the CRO and approval of the CRO.

•Participate in all Board of Directors Meetings, except executive sessions
involving issues of the CRO’s retention.

•Participate in all meetings with lenders.

•Participate in all meetings with investment bankers and financial advisors.

2.Lender Relationship Management:

•Assist Client to manage relationship with its incumbent Lender.

•Monitor progress of business towards stated goals.

•Communicate with the Lender providing all company information required per the
Lenders information requests as outlined in Section 11(y) of the Agreement.

•Develop appropriate key indicator reports and provide same to Client and
Lender.

3.Accounting Management and Operations Support:

•Review and if necessary prepare the Client’s rolling 13 week cash flow
forecast;

•Monitor performance against budget and lead communications regarding variances
in periodic discussions with Client’s Lender.

•Consultant to develop appropriate internal reporting mechanisms.

 

4Communication:

•Discuss the Client’s financial condition and opportunities, as understood at
that time, with the Client’s management and stakeholders including its incumbent
Lender.

 

5

 

 

Compensation:

•Retainer: Consultant shall receive a retainer of $150,000.00 prior to the
commencement of any work described herein or in the Agreement. The retainer will
be applied to the fees and expenses payable by Client to Consultant under the
Agreement. Robert Riiska CRO and Focus are to be added as an additional insured
party to the Company’s existing D&O Insurance policy.

 

•Professional Fees: Professional fees for this Authorization will be charged at
the following hourly rates plus reasonable expenses, as stated in Section 2 of
the Agreement: Travel time w/ill not charged

o    Chief Restructuring Officer $550.00 per hour o    Senior Managing Directors
$450.00 per hour

 

“Consultant”   “Client”       FOCUS MANAGEMENT GROUP USA, INC.   CORPORATE
RESOURCE SERVICES, INC.       By: /s/ Michael Doland   By: /s/ John P. Messina,
Sr.       Name: Michael Doland   Name: John P. Messina, Sr. Title: Chief
Operating Officer   Title: CEO

 

6

 

 